DETAILED ACTION
Applicant: OGINO, Yoshihiko; KAJIMURA, Yoichi; SAHARA, Takahiro; TAGUCHI, Kunio; SASAGAWA, Yasushi; MIZUNO, Hitoshi; & MITANI, Shota
Assignee: Dai Nippon Printing Co., LTD.
Attorney: Brian L. Repper (Reg. No.: 68,517)
Filing: §371 National Stage Application filed 25 January 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 18-21 and 23-28 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/JP2017/013358 filed 30 March 2017 with priority to JP 2016-071831 and JP 2016-072002 filed 31 March 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 10/16/2018, 07/29/2019, 12/05/2019, & 11/20/2020 have been considered.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals:  The Specification at ¶184 (PG Pub. ¶308) includes the phrase “The thickness of the space corresponds to the reference symbol t1 shown in FIG. 12(c).”, however, the Drawings do not include a Figure 12(c).  Either a Figure is missing from the Drawings or the Specification needs to be amended.


Specification
The disclosure is objected to because of the following informalities: The Specification at ¶184 (PG Pub. ¶308) includes the phrase “The thickness of the space corresponds to the reference symbol t1 shown in FIG. 12(c).”, however, the Drawings do not include a Figure 12(c).  Either a Figure is missing from the Drawings or the Specification needs to be amended.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 18-28 are objected to because of the following informalities:  
Claims 18 & 21 include the phrases “the transmission spectrum . . . the relative transmittance is 50% is within the range of 435 nm – 465 nm . . . the transmission spectrum . . . the relative transmittance is 50% is within the range of 630 nm – 730 nm” which should be amended since it having 50% relative transmittance is within the range of 435 nm – 465 nm/630 nm – 730 nm” or something similar to avoid serial use of “is”.
Claim 28 includes the term “BT. 2020” with a space between “BT.” and “2020” which should probably be changed to “BT.2020” without a space, see “International Color Consortium: BT.2020” entry obtained 13 September 2021.  

    PNG
    media_image1.png
    295
    522
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the two colors violet and near infrared” which is indefinite for multiple reasons: 1) it is unclear if “the two colors” has antecedent basis back to prior claimed “colors” are if it is modifying the later mentioned “violet and near infrared”. 2) “near infrared” is not a “color” since colors are defined by being within the visible spectrum or ratios/mixtures of the visible spectrums.  The claims should be amended to “the color bar group further includes color bars of violet and near infrared” which would be definite since the claims further define that “the transmission spectrum of the near infrared color bar . . . is within the range of 630 nm – 730 nm”.  Claims 19-20 and 23-28 are rejected based on dependency.
Claims 18 and 21 include the phrase “a standard wavelength is 415 nm and the transmittance at the standard wavelength is 100%; and the transmission spectrum of the near infrared color bar at which the relative -2-Application No. 16/084,205 transmittance is 50% is within the range of 630 nm - 730 nm, when a standard wavelength is 730 nm and the transmittance at the standard wavelength is 100%” which is indefinite for multiple reasons: 1) it is unclear if the two “a standard wavelength” and “the standard wavelength” are the same or different “standard wavelengths”.  If they are the same, then the claims should be amended to “a standard wavelength . .. the standard wavelength . . . the standard wavelength . . . the standard wavelength” with persuasive arguments establishing that they can all be the same “standard wavelength”.  If they are different, then the claims should be amended to define the differences between the “standard wavelengths”, e.g. “when a violet standard wavelength is 415 nm” and “when an infrared standard wavelength is 730 nm”.  2) it is unclear how “at which the relative transmittance is 50% is within the range of 630 nm - 730 nm, when a standard wavelength is 730 nm and the transmittance at the standard wavelength is 100%” since the range overlaps with the standard wavelength it is unclear how the relative transmittance could be 50% at 730 nm (within the range of 630 – 730 nm) and 100% transmittance at 730 nm.  
Claims 18 and 21 include the phrase “the transmission spectrum of the first color's color bar and the transmission spectrum of the second color's . . . the transmission spectrum of the violet color bar at which the relative transmittance . . . and the transmittance at the standard wavelength is 100%; and the transmission spectrum of the near infrared color bar at which the relative -2-Application No. 16/084,205transmittance is 50% . . . and the transmittance at the standard wavelength” which is indefinite since it is unclear if “the transmission a first color transmittance spectrum . . . a second color transmittance spectrum . . . a violet transmission spectrum . . . a relative violet transmittance . . . the violet transmittance . . . a near infrared transmission spectrum . . . a relative near infrared transmittance . . . the near infrared transmittance”, or some similar amendment.  The rest of the claims should be checked to ensure that antecedent basis issues are addressed.

Allowable Subject Matter
Claims 18-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 18 and 21, the closest prior art references are:
Nippon (JP 2013-088226 A) – which discloses a transmission type color calibration chart (Nippon: Figs. 1-2 transmission color charts 11A-11B) including a transparent substrate (12), a color bar group (Fig. 1 color patches P1-P24; Pg. 4, Final Paragraph) including first and second colors with coordinate points on a xy chromaticity diagram (Fig. 5).  However, Nippon fails to disclose transmission spectrums of the first and second colors’ color bars have peak tops that are respectively separated, it fails to disclose the color bar group further includes violet and near infrared, and fails to disclose relative transmittance and standard transmittance of the violet and the near infrared color bar transmission spectrums.
Taura (JP H11-341502 A) – which discloses color correction (Taura: Fig. 1 correction circuit 166; Pg. 3, 11th Full Paragraph (F.P.) gamma correction circuit 166 . . . for faithful color reproduction) using an infrared cut filter (19) to adjust gain of color signals (Abstract) and a coordinate system (Fig. 5) when imaging a color bar chart with seven colors (Pg. 4, 8th F.P.).  However, Taura fails to disclose a transmission type color calibration chart, it fails to disclose a transparent substrate, it fails to disclose transmission spectrums of the first and second colors’ color bars have peak tops that are respectively separated, it fails to disclose the color bar group further 
Jung et al. (US Pat. 6,373,573) – which discloses a color calibration chart (Jung et al.: Fig. 26 chart 404) utilized to correct imager (382) color signals (C.38:L.26-37).  However, Jung et al. fails to disclose a transmission type color calibration chart, it fails to disclose first and second color coordinate points within the claimed points on an xy chromaticity diagram, and it fails to disclose the color bar group including violet and near infrared.
Furthermore, there isn’t any teaching or motivation for a transmission type color calibration chart including a transparent substrate, a color bar group formed on the transparent substrate with color bars of a plurality of colors including a first color, a second color, violet, and near infrared, wherein coordinate points of the first color are within a region encompassed by the four points (0.351, 0.649), (0.547, 0.453), (0.380, 0.506) and (0.433, 0.464) on an xy chromaticity diagram; coordinate points of the second color are within a region encompassed by the four points (0.125, 0.489), (0.112, 0.229), (0.270, 0.407) and (0.224, 0.242) on an xy chromaticity diagram, a transmission spectrum of the first and the second colors’ color bars have peak tops that are respectively separated, wherein a transmission spectrum of the violet color bar having 50% relative transmittance is within the range of 435 nm – 465 nm, and a transmission spectrum of the near infrared color bar having 50% relative transmittance within a range and standard wavelength with 100% transmittance, in combination with the other claimed elements.  Claims 19-20 and 23-28 would be allowable based on dependency, assuming the indefiniteness issues (§112(b)) could be resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884